



COURT OF APPEAL FOR ONTARIO

CITATION: Patel v. Harriott, 2017 ONCA 538

DATE: 20170627

DOCKET: C63446

Hoy A.C.J.O., van Rensburg and Roberts JJ.A.

BETWEEN

Jigar Patel and Amita Patel

Applicants (Respondents)

and

Wayne Harriott and Yvette James

Respondents (Appellants)

Louis Robinson, for the appellants

Trevor Courtis, for the respondents

Heard and orally released:  June 21, 2017

On appeal from the judgment of Justice Thomas A. Bielby
    of the Superior Court of Justice, dated February 3, 2017.

REASONS FOR DECISION

[1]

The application judge determined that there was a binding agreement for
    the purchase and sale of the appellants Brampton home and ordered specific
    performance of the agreement.

[2]

The appellants argue that the application judge erred in concluding
    there were no material facts in dispute and it was appropriate for this matter
    to be heard by way of application.  They also argue the respondents offer to
    purchase their home was null and void and the application judges finding there
    was a binding agreement amounted to reviewable error.  Finally, they say there
    was no evidence to support the application judges conclusion that their
    acceptance of the respondents offer amounted to a counteroffer.

[3]

We reject these arguments.

[4]

As the application judge explained, while there was a dispute about when
    the appellants accepted the respondents offer, that dispute did not affect his
    ability to determine the application.  The application judge found that whether
    or not the appellants accepted the respondents offer after its stated time of
    expiry, the appellants expressly signified that they were prepared to enter
    into an agreement to sell their home by signing and returning the respondents
    offer.  Further, the parties subsequently proceeded in a manner consistent with
    a binding agreement having been concluded.  For example, the appellants
    accepted a deposit cheque from the respondents and indicated they would only
    permit revisits to the home by the respondents that were permitted by the terms
    of the offer.  There is no basis to interfere with the application judges
    legal determination on this undisputed evidence.

[5]

The appellants did not take issue with the remedy ordered by the
    application judge except on appeal.  We agree that this remedy was justified
    and appropriate in the circumstances of this case.

[6]

This appeal is accordingly dismissed.  The respondents shall be entitled
    to their costs of the appeal, fixed in the amount of $13,000, including
    disbursements and HST.

Alexandra
    Hoy A.C.J.O.

K.M. van Rensburg
    J.A.

L.B. Roberts J.A.


